RESOLUCIÓN
Resolvemos los dos (2) asuntos presentados a este Tribunal de forma conjunta en el caso de epígrafe.
Primero, a la solicitud de que emitamos una resolución para prohibir a todos los jueces del país que participen directa o indirectamente en actividades a favor o en contra de la enmienda constitucional propuesta en el Referéndum de 6 de noviembre de 1994 sobre cómo se determinará el número de integrantes del Tribunal Supremo, NO HA LUGAR.
Segundo, a la querella que fue presentada contra el Juez Pierre Vivoni, por alegadamente participar de ma-nera activa en el debate público respecto a la enmienda constitucional propuesta antes aludida, ARCHÍVESE POR INMERITORIA.
(1) Tanto la disposición constitucional como la del Canon XIII de Ética Judicial, 4 L.P.R.A. Ap. IV-A, que prohí-ben la participación de jueces en campañas políticas, se refieren a la intervención de éstos en la promoción de can-didaturas a cargos electivos, a su colaboración con el pro-selitismo partidista y otras actividades de naturaleza similar. De ningún modo vedan la expresión pública de los jueces sobre sus propias ideas acerca de los asuntos que atañen a la Rama Judicial cuando se hace en foros idóneos que no sean actos, reuniones o asambleas de carácter político-partidista.
(2) Todos los jueces del país tienen el deber de defender *695y promover la independencia del Poder Judicial, como ele-mento esencial de nuestro sistema de vida democrático. El ejercicio de su libertad de expresión, en cumplimiento de ese deber de su cargo, está protegido cabalmente tanto por la Constitución de Estados Unidos y la del Estado Libre Asociado de Puerto Rico como por los Cánones de Etica Judicial y por el Código de Etica Profesional que rige a los abogados de Puerto Rico.
(3) La situación ahora ante nos no es totalmente nueva. En otras ocasiones ya habíamos intimado la normativa que estamos reiterando en esta resolución. El principio consti-tucional de independencia judicial es inmanente a la fun-ción misma de administrar la justicia. No se trata de un asunto de naturaleza político-partidista. Por ello, no puede estar vedado que los jueces diluciden públicamente dicho principio. El hecho de que alguna manifestación de un juez, en defensa de la independencia judicial, coincida con una controversia pública con matices políticos no deslegiti-miza tal manifestación. In re Solicitud Cepeda García, 130 D.P.R. 18 (1992); Retiro Del Hon. Víctor M. Pons Núñez, 129 D.P.R. 931 (1992); Convoc. Sesión Especial Conf. Judicial, 120 D.P.R. 838 (1988).

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones disidentes.
(Fdo.) Francisco R. Agrait Liadó

Secretario General


— O —